Citation Nr: 0126804	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  97-28 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative 
joint/disc disease of the cervical spine.

2.  Entitlement to a compensable evaluation for a nasal 
septum deviation. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from April 1968 to July 1969.  
Active duty for training included the period from November 
1980 to February 1982.  He also had Active Guard Reserve 
Service under Title 32, U.S.C. § 502(f) from March 1990 to 
February 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Montgomery Department of Veterans Affairs (VA) Regional 
Office (RO).  

In February 2001, the Board addressed the issue of a staged 
rating for the veteran's low back strain.  The Board 
determined that a continuous 10 percent evaluation was 
warranted, rather than a staged rating.  The RO has not 
implemented this award.  The April 2001 rating decision 
constitutes error.  


FINDINGS OF FACT

1.  Degenerative joint/disc disease of the cervical spine was 
not present until several years after service and is 
unrelated to service.

2.  The veteran's service-connected nasal septum deviation 
has not been shown to cause complete obstruction of one nasal 
passage, or more than 50 percent obstruction on both sides.



CONCLUSIONS OF LAW

1.  Degenerative joint/disc disease of the cervical spine was 
not incurred in or aggravated by service nor may it be 
presumed to have been incurred inservice.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).

2.  The criteria for a compensable rating for nasal septum 
deviation have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.97, Diagnostic Code 6502 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.156, 
3.159).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In April 2001, the RO 
informed the veteran of the change in the law and the veteran 
was advised of what evidence would be needed to support his 
claim.  Thus, the RO has met all its duties.  


Degenerative Joint/Disc Disease of the Cervical Spine

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).

If not shown during service, service connection may be 
granted for arthritis if manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

A review of the record demonstrates that at the time of the 
veteran's April 1968 service entrance examination, he was 
noted to have normal findings for the upper and lower 
extremities.  Normal findings were also reported for the 
spine and other musculoskeletal systems.  At the time of a 
February 1969 examination, normal findings were again 
reported for the upper and lower extremities and the spine 
and other musculoskeletal systems.  Normal findings were also 
reported for the upper and lower extremities and spine and 
other musculoskelatal systems at the time of the veteran's 
July 1969 service separation examination.  

Normal findings for all of the above areas were again 
reported at the time of August 1976 and July 1979 
examinations.  On a July 1979 report of medical history, the 
veteran checked the boxes indicating that he did not have and 
had never had arthritis, rheumatism, or bursitis, lameness, 
or bone, joint or other deformity.  

Normal findings for the upper and lower extremities and spine 
and other musculoskelatal systems were again reported on a 
November 1983 examination.  On a November 1983 report of 
medical history, the veteran checked the boxes indicating 
that he did not have and had never had arthritis, rheumatism, 
or bursitis, lameness, or bone, joint or other deformity.  
The veteran checked the same boxes on a September 1987 report 
of medical history.  

At the time of the veteran's February 1990 enlistment 
examination, normal findings were again reported for the 
upper and lower extremities and spine and other 
musculoskeletal systems.  On his February 1990 report of 
medical history, the veteran checked the boxes indicating 
that he did not have and had never had arthritis, rheumatism, 
or bursitis, lameness, or bone, joint or other deformity.  
There were no complaints or findings of neck or cervical 
problems during the veteran's remaining period of active 
service.  

In January 1994, the veteran requested service connection for 
back pain due to nerve damage.  

In June 1996, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported that he had 
recently developed discomfort in his neck in the past year, 
which radiated down the posterior aspect of his shoulder and 
upper arm posteriorly to his elbow.  X-rays of the cervical 
spine revealed disc space narrowing present at C6-7 
indicative of degenerative disc disease.  

In his August 1996 notice of disagreement, the veteran 
reported that his cervical spine caused severe pain that 
radiated into his shoulder and down his left arm.  In an 
August 1996 letter, the veteran's former representative 
indicated that the veteran had injured his back while on 
active duty and had had continuing problems since that time.  

VA outpatient treatment records received in August 1996 
demonstrate that at the time of an August 1996 visit, the 
veteran complained of pain in his neck, left shoulder, elbow, 
and fingers, which started two years ago and had become  
intermittently worse over the past two or three weeks.  

At the time of an August 9, 1996, follow-up visit, the 
veteran again reported having pain in his neck.  The examiner 
indicated that that the veteran appeared to have sustained a 
neck injury in 1986 as a result of an automobile accident.  A 
diagnosis of cervical spondylitis was rendered. 

In his December 1996 substantive appeal, the veteran stated 
that it was his belief that service connection was warranted 
for degenerative disc disease of the cervical spine as it was 
inextricably intertwined with his low back condition.  

At the time of his May 2000 hearing, the veteran testified 
that he hurt his back while in the military.  The veteran 
indicated that during a field exercise a fellow soldier 
passed out and he carried him on his back.  He noted that 
about halfway up the hill he fell and could not get up.  He 
stated that his occurred around 1982 and that he had had 
problems since that time.  The veteran indicated that he 
injured his C spine at the same time that he injured his 
service-connected low back disorder.  He further testified 
that he was first diagnosed with degenerative disc disease 
about three or four years ago but it was his belief that his 
current neck disorder began at the same time as the low back 
injury in 1982.  

At the time of an August 2000 VA examination, the veteran was 
noted to have cervical spine range of motion from 0 to 60 
degrees.  X-rays of the cervical spine showed disk narrowing 
at C6-7.  A diagnosis of degenerative joint disease of the 
cervical spine was rendered.  

Service connection is not warranted for degenerative 
joint/disc disease of the cervical spine.  While the veteran 
claims that this disorder started inservice, he has not 
claimed that it was incurred as a result of a combat 
situation.  Thus, entitlement to application of 38 U.S.C.A. 
§ 1154(b) is not warranted.

Service medical records are devoid of any complaints, 
findings, or diagnoses of a neck or cervical disorder, to 
include degenerative disc/joint disease of the cervical 
spine.  On all the available service medical examinations, 
the veteran was noted to have normal findings for the upper 
extremities and spine and other musculoskeletal systems.  
Moreover, on all the available reports of medical history, 
the veteran checked the no boxes when asked if he had or had 
ever had had arthritis, rheumatism, or bursitis, lameness, or 
bone, joint or other deformity. 

While the veteran has expressed his belief that his 
degenerative joint/disc disease of the cervical spine is 
related to service or his service-connected low back strain, 
he is not qualified to render an opinion as to etiology of 
this disorder.  See Espiritu v, Derwinski, 2 Vet. App. 492 
(1992). 

Although the veteran has been shown to have degenerative 
joint/disc disease of the cervical spine, the record does not 
contain any objective medical evidence relating any of these 
disorders to the veteran's period of service.  It is also 
found that the veteran's statements for treatment purposes 
that his neck pain started several years ago at the time of 
an August 1996 outpatient visit are more probative of the 
onset than his recent statements for compensation purposes.

While the veteran is competent to report that he had neck 
pain inservice, the Board finds that his denial of such 
problems at the time of service examinations and in reports 
of medical histories, and the absence of findings or recorded 
complaints in proximity to service are more probative than 
the veteran's statements advanced in support of a claim for 
benefits.  The preponderance of the evidence is against the 
claim of service connection degenerative joint/disc disease 
of the cervical spine, and there is no doubt to be resolved.

The Board notes that in 1996, an examiner noted that the 
veteran may have had a neck injury in 1986.  The statement 
constitutes neither positive nor negative evidence.  The 
examiner did not attribute the current cervical disorder to 
the 1986 event.  In addition, the veteran was not on active 
service in 1986.  At best, it is a statement of history that 
tends to prove nothing material in this case.

Deviated Nasal Septum

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2001), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

Traumatic deviated septum with 50 percent obstruction of the 
nasal passages on both sides or complete obstruction on one 
side warrants a maximum 10 percent schedular evaluation.  
38 C.F.R. § 4.97, Diagnostic Code 6502 (2001).  For a higher 
rating, deviated septum may be rated by analogy under 
38 C.F.R. § 4.20 with either sinusitis or rhinitis.  See 
38 C.F.R. § 4.97, Diagnostic Codes 6510 to 6514 and 6522 to 
6524 (2001).

A review of the record demonstrates that the RO, following a 
November 1971 VA examination which found that the veteran had 
a mild deviated septum to the left, granted service 
connection for a nasal septum deviation in a January 1972 
rating determination, and assigned a noncompensable 
disability evaluation.  

In August 1999, the veteran requested an increased evaluation 
for his service-connected nose disorder.  

Outpatient treatment records obtained in conjunction with the 
veteran's claim demonstrate that he was seen with complaints 
of nasal congestion, chest congestion, expectoration, and 
green sputum in December 1997.  It was the examiner's 
assessment that the veteran had an upper respiratory 
infection/bronchitis.  

In August 1999, the veteran was seen with complaints of nose 
bleeds at intervals over the past two to three months, just 
from the left side.  The veteran was noted to have a deviated 
nasal septum.  

In February 2001, the Board remanded this matter for 
additional development, to include a VA examination.  

At the time of a May 2001 VA examination, the veteran 
reported having problems with snoring.  He also noted having 
nose bleeds.  His last nose bleed was 10 days prior to the 
examination.  He further reported having nose bleeds after 
sneezing with force.  The veteran indicated that he had some 
seasonal sinusitis.

Physical examination revealed no purulent discharge.  The 
veteran was noted to have a slight malalignment to the left.  
The turbinates were minimally boggy.  Both nasal passages 
were patent and they were approximately 70 percent patent.  
The examiner indicated that he could not tell any difference 
between the nasal passages.  There was no speech impairment.  
The veteran did have some pharyngeal erythema but no exudate.  
The veteran claimed to have some frontal tenderness but there 
was no maxillary tenderness.  X-rays revealed normal nasal 
bones.  A diagnosis of a history of treatment of seasonal 
allergic rhinitis with occasional epistaxis without 
cauterizations/medical treatment, was rendered.  

Upon review of the medical evidence of record, the Board 
concludes that an increased (compensable) rating for the 
veteran's service-connected nasal disability is not 
warranted.  The veteran has complained that he has nose 
bleeds and problems with snoring.  Despite his complaints, 
however, the objective medical evidence does not reveal that 
his disability causes traumatic deviated septum with 50 
percent obstruction of the nasal passages on both sides or 
complete obstruction on one side to warrant a maximum 10 
percent schedular evaluation. At the time of his May 2001 VA 
examination, both nasal passages were noted to be 70 percent 
patent.  

Based on the foregoing, the Board finds that the veteran's 
current noncompensable evaluation is proper given the 
objective findings.  Since the objective medical evidence 
does not reveal that the veteran presently has complete 
obstruction of one nasal passage or more than 50 percent 
obstruction on both sides, a 10 percent rating is not 
warranted under the rating criteria of 38 C.F.R. § 4.97, 
Diagnostic Code 6502 (2001).

The preponderance of the evidence does not reflect that the 
veteran experiences complete obstruction of one nasal passage 
or more than 50 percent obstruction on both sides.  There is 
no doubt to be resolved.

The potential application of Title 38 of the Code of Federal 
Regulations (2001), to include the provisions set forth at 
38 C.F.R. § 3.321(b)(1) (2001), have been considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has carefully considered the veteran's contentions that 
his deviated nasal septum warrants assignment of a 
compensable evaluation.  In exceptional cases in which 
schedular evaluations are found to be inadequate, 
consideration of an "extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is made.  
See 38 C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.

In this regard, the Board first notes that the schedular 
evaluations in this case are not inadequate. The record does 
not establish the presence of findings that would support a 
higher rating under the Rating Schedule.  Further, the Board 
finds no evidence of an exceptional or unusual disability 
picture in this case.  There is no evidence to show that the 
veteran's deviated nasal septum, in and of itself, has 
markedly interfered with his ability to obtain or retain 
gainful employment, or has caused frequent periods of 
hospitalization.  Therefore, on the basis of the entire 
record, the Board must conclude that in the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Service connection for degenerative joint/disc disease of the 
cervical spine is denied.

Entitlement to a compensable evaluation for a nasal septum 
deviation is denied.


REMAND

The Board notes that the RO, in a June 2001 rating 
determination, denied an increased evaluation for the 
veteran's service-connected low back strain.  In July 2001, 
the veteran filed a notice of disagreement.  The RO has not 
issued a statement of the case in response to the notice of 
disagreement.  This issue must be remanded to the RO for the 
issuance of a statement of the case.  Ledford v. West, 136 
F.3d 776 (Fed. Cir 1998); Collaro v. West, 136 F.3d1304 (Fed. 
Cir. 1998); Buckley v. West, 12 Vet. App. 76 (1998).

In reaching the decision to remand, the Board notes that the 
RO did not merely implement a decision of the Board (which 
would not be appealable again).  Rather, the RO subsequent to 
the Board decision obtained additional evidence and confirmed 
the prior rating decision.  Thus, there was new evidence and 
the finality of prior Board decision does not attach to the 
new evidence.

Accordingly, this case is REMANDED for the following:

1.  The RO should issue a statement of 
the case covering the issue of 
entitlement to an increased evaluation 
for low back strain, decided in the June 
2001 rating determination, which the 
veteran has disagreed with but for which 
he has not, as yet, been issued a 
statement of the case.  A statement of 
the case should be provided to the 
veteran.  The veteran is informed that he 
must enter a timely and adequate 
substantive appeal; otherwise the Board 
does not have jurisdiction.

2.  The RO must implement the February 
2001 decision of the Board that granted a 
continuous 10 percent evaluation for the 
low back.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 



